USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1689                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                   ANTONIUS TURNER,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                               Boudin, Stahl and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Kevin S. Nixon on brief for appellant.            ______________            Antonius Turner on supplemental brief pro se.            _______________            Donald K.  Stern, United  States Attorney,  and  Carmen M.  Ortiz,            ________________                                 ________________        Assistant U.S. Attorney, on brief for appellee.                                 ____________________                                   January 21, 1998                                 ____________________                 Per Curiam.   After a thorough review of  the record and                 __________            the briefs  submitted by the  parties, we affirm.   Appellant            Antonius Turner  ("Turner") challenges  the district  court's            denial of his motion to suppress evidence seized from his car            during a traffic stop.   He contends the officers who stopped            him lacked a  "reasonable suspicion" that  he was engaged  in            criminal activity, see Delaware v. Prouse, 440  U.S. 648, 663                               ___ __________________            (1979), but  we disagree.   Given  Turner's  long history  of            driving  without a  license and  ignoring  warnings that  his            failure to  obtain a  license would result  in his  arrest--a            history with which the arresting officer was quite familiar--            it was manifestly reasonable for the officer to assume Turner            was persisting in his failure to obtain a driver's license.                 Turner  has  filed  a supplemental  brief  pro  se which                                                            ___  __            raises a number of additional issues, but his arguments fail.            Even  if  the  district  court  did  not  fully  comply  with            Fed.R.Crim.P. 11  when it accepted  his guilty plea,  we find            that  any error was  harmless, since Turner  fully understood            the  quantity of  drugs to  which  he was  admitting and  the            sentence  upon which the  parties had agreed.   Fed.R.Crim.P.            11(h).  Further,  we see no evidence  in the record  that his            plea was involuntary.   His claim that  his sentence violated            the  eighth amendment  was  not  preserved  for  appeal,  and            nowhere  in  the record  does  it  appear  that  Turner  ever            objected  to  the  probation  officer's  statement  that  the                                         -2-            substance  at issue  was cocaine  base, or  that he  made any            other  objections to  the Presentence  Report.   By  pleading            guilty,  he waived  his right to  challenge any  speedy trial            violation.   United States  v. Cordero,  42 F.3d  697, 698-99                         _________________________            (1st Cir.  1994).  We  do not reach any  conclusion regarding            the merits  of his  ineffective assistance  claim, since  the            record on this  issue is not fully developed.   United States                                                            _____________            v. Carrington,  96 F.3d  1, 6  (1st Cir.  1996).   Turner may            _____________            raise this  issue by filing a motion  pursuant to 28 U.S.C.              2255 in the  district court.  The motion  should be supported            by  a  signed affidavit  from  Turner  stating at  a  minimum            whether his attorney  advised him before  his guilty plea  of            the results of the second weighing of the cocaine seized from            him on the night of his arrest.                 Affirmed.  Loc. R. 27.1.                 _________                                         -3-